Citation Nr: 0213026	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-19 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's initial claim for service connection for 
back pain was denied in a June 1992 rating decision; the RO 
notified the veteran of this decision in July 1992, but he 
did not respond within one year.

3.  Evidence added to the claims file since the June 1992 
rating decision is new and bears directly and substantially 
on the question of whether the veteran's current low back 
disorder is etiologically related to service.

4.  There is competent medical evidence showing that the 
veteran's low back disorder is etiologically related to 
service.



CONCLUSIONS OF LAW

1.  Evidence added to the claims file since the final June 
1992 rating decision is new and material, and the claim of 
entitlement to service connection for a low back disorder is 
reopened.  38 U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

2.  A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the July 2000 
Statement of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2001).  While the RO did not provide the veteran with 
the newly enacted provisions of 38 U.S.C.A. §§ 5103 and 
5103A, the Board finds that this omission will not prejudice 
the veteran's appeal in view of the Board's favorable 
disposition of his claim, described below.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).
But see generally Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002) (the VA's duties include providing a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claim and a description of which 
portion of that evidence (if any) was to be provided by the 
veteran and which portion the VA would attempt to obtain on 
his behalf).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105(c) (West 1991 & Supp. 2001).  However, under 38 U.S.C.A. 
§ 5108 (West 1991), "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2001), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)). 

In this case, the RO initially denied the veteran's claim for 
service connection for back pain in a June 1992 rating 
decision on the basis that a November 1991 VA examination was 
negative for such a disability.  The veteran was notified of 
this decision in July 1992 but did not respond within the 
following year.  In the absence of a timely Notice of 
Disagreement with the June 1992 rating decision, that 
decision is final under 38 U.S.C.A. § 7105(c) (West 1991).  

As such, the issue before the Board is whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a low back disorder.  
In this regard, the Board observes that the claims file now 
includes copious documentation of a current low back 
disorder, as well as the report of an August 2002 VA spine 
examination directly addressing the question of the etiology 
of the veteran's disorder.  As such, this evidence bears 
"directly and substantially" on the issue before the Board, 
and the veteran's claim for service connection for a low back 
disorder is reopened.

Having reopened the veteran's claim, the Board will 
adjudicate the claim on a de novo basis.  As indicated above, 
the disposition of this case is such that no further analysis 
is needed as to the question of whether de novo adjudication 
at this time will prejudice the veteran.  See Bernard v. 
Brown, supra.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2001).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Also, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (2001).

Initially, the Board notes that the veteran was treated for 
complaints of low back pain in May 1991, during service.  An 
examination at this time revealed tenderness at the mid 
lumbosacral spine and left sacroiliac joint regions.  

Subsequent to service, the veteran was treated for low back 
pain at several private facilities beginning in June 1993.  
VA x-rays from November 1999 revealed narrowing of the L5-S1 
interspace, and a VA examination report from the same month 
contains a diagnosis of extensive degenerative disc disease 
of the lumbosacral spine that was post-traumatic in nature.  
A January 2001 VA magnetic resonance imaging study (MRI) of 
the lumbar spine revealed evidence of spondylosis associated 
with degenerative disc disease and mild disc herniation at 
multiple levels.  

In August 2002, following a Board request for additional 
development, the veteran was afforded a VA spine examination.  
The doctor who conducted this examination reviewed the 
veteran's entire claims file in conjunction with the 
examination.  Following a physical examination, the doctor 
noted the MRI results showing evidence of spondylosis 
associated with degenerative disc disease and mild disc 
herniation and rendered an impression of lumbar spine 
spondylosis.  The doctor further noted that, "[i]n my 
professional medical opinion for rating purposes, it is 
likely that the recurrent potential for injury and subsequent 
injury encountered during [the veteran's] service duties 
contributed to the current pain and loss of lumbar 
function."

In summary, the veteran was treated for low back pain during 
service, and the August 2002 VA examination report contains 
an opinion linking his current low back disability, confirmed 
by MRI as spondylosis associated with degenerative disc 
disease and mild disc herniation, back to service.  The 
August 2002 opinion was based on a comprehensive claims file 
review and is uncontroverted by other medical evidence.  
Accordingly, the Board concludes that a low back disorder 
was, in fact, incurred in service and that service connection 
is warranted for this disorder.  The veteran's appeal is thus 
granted in full.

ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a low back disorder, and the 
claim is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

